Filed 8/2/22 In re K.F. CA4/1

                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               COURT OF APPEAL, FOURTH APPELLATE DISTRICT


                                                 DIVISION ONE


                                         STATE OF CALIFORNIA


In re K.F., a Person Coming Under
the Juvenile Court Law.
                                                                 D079899
SAN DIEGO COUNTY HEALTH
AND HUMAN SERVICES
AGENCY,                                                          (Super. Ct. No. EJ4624A)
         Plaintiff and Respondent,
         v.
C.F.,
         Defendant and Appellant.

         APPEAL from an order of the Superior Court of San Diego County,
Marian F. Gaston, Judge. Affirmed.
         Vincent Uberti, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Lelah S. Fisher, under appointment by the Court of Appeal, for Minor,
K.F.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Lisa M. Maldonado, Deputy County Counsel, for
Plaintiff and Respondent.


                                                             1
      C.F. (Father) appeals a dispositional order in the Welfare and

Institutions Code1 section 300 dependency proceedings for his minor
daughter, K.F., placing her with a maternal relative rather than Father after
removing her from the physical custody of her mother, M.B. (Mother), and
her stepfather, S.P. Father contends that substantial evidence does not
support the juvenile court’s finding, by clear and convincing evidence, that it
would be detrimental to K.F. to be placed with Father within the meaning of
section 361.2. Because we conclude there is substantial evidence to support
the court’s finding, we affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
1. K.F.’s Family
      Mother was born in the Philippines and, as a teenager, began a
relationship with Father while living there. In 2013, she moved to San Diego

when she was seven months pregnant.2 When Mother gave birth to K.F., she
named Father as the father on the birth certificate.
      A few years later, Mother began a new relationship with S.P., who
treated K.F. as his own child. That relationship led to the birth of Mother’s

other daughters, Aa.P., in 2018, and Au.P., in 2021.3




1     All statutory references are to the Welfare and Institutions Code unless
otherwise specified.

2     Father continued to reside in the Philippines.

3      Mother named S.P. as Aa.P.’s and Au.P.’s father on their birth
certificates.

                                        2
2. Dependency Petition
      In April 2021, the San Diego County Health and Human Services
Agency (Agency) filed a section 300, subdivision (b) dependency petition for
K.F., alleging she had suffered, or there was a substantial risk she would
suffer, serious physical harm or illness as a result of the failure or inability of
her parents to supervise or protect her adequately because of substance
abuse. In particular, the petition claimed that Mother abused
methamphetamine and tested positive for amphetamine and
methamphetamine while she was pregnant with Au.P. It further asserted
that Mother denied any narcotic use.
      In its detention report, the Agency stated that K.F. had attended only
three of 83 days of virtual school and fed herself and her sibling, Au.P., while
Mother slept. At the time of the detention hearing, K.F. and her two siblings
were residing with, and being cared for by, their maternal great-aunt and
great-uncle. The court found that the Agency had made a prima facie
showing on its petition and that S.P. was the presumed father pursuant to
Family Code section 7611, subdivision (d). It detained K.F. out of the home
and gave the Agency discretion to place her with a relative or nonrelative
extended family member on prior notice to her counsel.
3. Jurisdiction and Disposition
      In its original April 2021 jurisdiction and disposition report, the Agency
recommended that the court make a true finding on the petition’s allegations
and declare K.F. a dependent of the court. It reported receiving a copy of
K.F.’s birth certificate, which identified Father as her father. Mother
continued to deny that she used drugs or needed any services.
      During a telephone interview, Father told the Agency that not only was
he K.F.’s father, but that K.F. knew he was her father. He had been sending


                                         3
Mother $200 per month, but had recently stopped doing so because he did not
know where the money went. He reportedly had a video chat with K.F. three
weeks earlier, and claimed Mother threatened that if he did not send the
money she requested he could not speak with K.F. Father stated that he
could provide care for K.F. and wanted her placed with him. He also reported
that his parents resided in San Diego, but that Mother rarely allowed them to
see K.F. Father said he could provide care for K.F. and wanted her placed
with him.
      At the May jurisdictional and dispositional hearing, the court declared
Father to be K.F.’s presumed father pursuant to Family Code section 7573
and set the matter for a contested hearing at the request of Mother and S.P.
      As discussed in the Agency’s early July addendum report, Mother
reported that she and S.P. had completed parenting classes and that she
visited K.F. daily. The Agency submitted referrals to the international
liaison office for Father. Father had two supervised virtual visits with K.F.,
who appeared engaged with him. In its late July addendum report, the
Agency stated that Mother had recently tested positive for amphetamines
and methamphetamine, but continued to deny drug use. At the ensuing
jurisdictional hearing, the court made a true finding on the petition’s
allegations and continued the matter for a contested dispositional hearing.
      In its October addendum report, the Agency recommended that the
court place K.F. with Father and then terminate its dependency jurisdiction.
When an Agency social worker asked K.F. about Father, she replied that she
did not want to move to the Philippines with Father and instead wanted to
live with S.P. K.F. could not remember her previous visit with Father in the
Philippines, and she spoke only a few words in Tagalog. When on another
occasion the social worker asked K.F. about possibly living with Father, she


                                       4
replied that she would “miss [Mother] and [S.P.] and [her] sisters.” During a
drawing activity the social worker asked her to perform, K.F. expressed that
she wished a good life for her sisters because they needed help when Mother
was not there. According to K.F., she did not know whether she would like to

visit Father or live with him.4
      Father continued to request that K.F. be placed with him. He
submitted proof that he had no criminal record and provided a negative drug
test. He had a home, his own construction business, and could financially
support K.F. and send her to a private Catholic school within walking
distance of his home. Father stated he could add K.F. to his health insurance
plan. His support system included his aunt, who lived next door and cared
for his son, and his partner of six years who knew K.F.
      The social worker conducted a video interview with Father and
observed that Father’s home was clean, well furnished, and had a separate
bedroom for K.F. During his weekly video visits with K.F., Father told her he
loved and missed her, and she told him she loved and missed him too. When
he asked K.F. about possibly living with him in the Philippines, she stated
she did not want to go there and that Mother had told her that. K.F. also
said she would miss her sisters.
      The social worker commented that K.F. was very knowledgeable about
her sisters’ daily routine (e.g., what they liked and did not like to eat and
when they needed diaper changes). She appeared to have a sense of
responsibility toward her sisters and was, in the social worker’s opinion,


4      K.F. also told the social worker that a long time ago, the maternal
great-aunt had hit her feet with a hanger. The maternal great-aunt admitted
to the social worker that she had tapped K.F.’s feet because she was not
listening and going to sleep and the maternal great-aunt was remorseful
about it. She agreed to a service referral to learn how to redirect K.F.
                                        5
“parentified,” playing “more of a parental role than a sisterly role” in her
sisters’ lives. K.F. grew up in the traditional Filipino culture, as did Father.
She did not treat him as a stranger, nor did she demonstrate any concerning
behaviors after her video visits with him.
      At the October 4 contested disposition hearing, the court authorized
conjoint therapy for Father and K.F. and then continued the matter until
November 4 at the request of K.F.’s counsel.
      The Agency’s November addendum reported that K.F.’s therapist
described her as very parentified and diagnosed her with an adjustment
disorder with mixed disturbance of mood and conduct. Mother’s parent care
counselor indicated that Mother would soon graduate from that program and
had expressed her intention to attend aftercare classes. In another
addendum report a month later, the Agency stated that Father had not
received many of his visits with K.F. and was concerned that Mother had
prevented K.F. from having contact with his family. The social worker
reminded the maternal great-aunt of the importance of K.F.’s visitation with
Father. K.F.’s therapist reported that Mother and the maternal great-aunt
did not appear to be invested in the process during family sessions. The
Agency had not yet received the results of Father’s home study.
4. Contested disposition hearing
      At the contested disposition hearing held on November 4 and December
17, the court admitted in evidence the Agency’s original jurisdiction and
disposition report, its addendum reports, a sibling bonding study by
psychologist Raymond Murphy, Ph.D., and other documentary evidence. It
heard live testimony from Priscilla Villafana, Agency’s social worker, and Dr.
Murphy. It also admitted in evidence the stipulated testimony of Mother,
K.F., and Father.


                                        6
      In her stipulated testimony, Mother stated that she had negative drug
tests since May 13. She had graduated from the parent care program on
October 21 and would begin aftercare in November.
      In her stipulated testimony, K.F. explained that she had two fathers,
Father and S.P. She said she did not want to live with Father in the
Philippines. Instead, she wanted to live in San Diego with Mother and her
sisters. If she were unable to continue living with her sisters, she would cry
and lock herself in her room. K.F. stated that if she were separated from her
sisters, she would miss them “[l]ike, a trillion.” K.F. also stated that if she
were unable to live with Mother or S.P., she would be sad, cry, and lock
herself in her room.
      In his stipulated testimony, Father said he knew K.F. had a close
attachment to her siblings and family in the United States and that, if she
were placed with him, she would need to maintain contact with them. He
planned to provide her with an iPad to allow her to have video calls with
them. Before Mother began her relationship with S.P., he had daily video
calls with K.F. After Mother moved in with S.P., however, Father was unable
to speak with K.F. as frequently. When she visited the Philippines in 2016,
he was able to see her only when she was with her maternal relatives.
      Dr. Murphy is a forensic psychologist who specializes in conducting
bonding studies. In his September 2021 report, he described his assessment
of the bonds and attachments between K.F. and her siblings based on his two
and one-half hour observation. He did not, however, review the Agency’s
reports, speak with Agency social workers, or obtain a history of K.F. and her
family. In his report, Murphy opined that K.F. and Aa.P. appeared to have a
“significant sibling relationship.” Both K.F. and Aa.P. expressed love and
affection for their baby sister, Au.P. K.F. also seemed to have significant


                                        7
relationships with extended family members both in the home and outside
the home. Murphy described both K.F. and Aa.P. as “well bonded.”
      Dr. Murphy concluded that K.F. had an “average relatively strong
sibling bond” with her sisters. In particular, he stated that K.F. and Aa.P.
“are quite well attached to each other.” K.F.’s relationship with Au.P. was
developing and her bonding with Au.P. was that expected between an older
person and an infant. If K.F. were separated from her siblings by moving to
the Philippines, Murphy believed the separation would have a traumatic
effect, which could be detrimental to K.F.’s emotional or psychological well-
being. In addition, if K.F. ceased to have contact with her maternal relatives,
she would suffer some trauma and it could affect her long-term development.
The likelihood of an adverse impact on K.F. from separation from her siblings
and maternal relatives would be contingent on whether the separation
allowed for a transition with intervention. Such intervention could reduce
any trauma from the separation. He testified that if there was a careful
transition for K.F., her trauma from a move away from her siblings and
relatives could be overcome because she has resilience.
      Villafana testified that she had been assigned to K.F.’s case since
March. It was her opinion that K.F. could not safely return home with either
Mother or S.P. because Mother had substance abuse issues, which she
continued to deny, and had only recently attained sobriety. She
recommended that K.F. be placed with Father in the Philippines because he
was the noncustodial and nonoffending parent and had been a part of her life
since her birth. Villafana did not have any information showing that Father
was not able to safely parent K.F. Father’s parents resided in San Diego and
K.F. knew them.




                                       8
      Villafana understood that K.F. did not want to live with Father, but
believed she did not have the maturity to make a decision on where to live.
She acknowledged K.F.’s primary concern was that she would miss her
sisters. In Villafana’s opinion, however, there were ways to minimize K.F.’s
trauma if she moved to the Philippines. She also thought Father was
sensitive to K.F.’s need to maintain a connection with her sisters and other
San Diego relatives. Because K.F. had adapted well to living with the
maternal great-aunt, Villafana believed she could also adapt to living with
Father.
      Villafana made her recommendation despite having read Dr. Murphy’s
report. She had known K.F. for months and observed K.F.’s tendency to be
her sisters’ caregiver and worry about them. She was concerned that Murphy
had observed K.F. for only a matter of hours.
      Villafana believed K.F. was parentified, but this did not prevent her
from being bonded with her sisters. K.F.’s parentification meant that she
interacted with her sisters as someone worried about their well-being and not
as someone who played with them. Villafana stated that K.F. was in therapy
because of her parentification.
      K.F. had not had any contact with her family in the Philippines since
she was three years old, and the Agency was still waiting for Mother to
provide K.F.’s passport so that she could visit Father. As a result, K.F. knew
her San Diego family members far better than her family members in the
Philippines. Villafana agreed it was fair to state that Father did not yet have
a parental relationship with K.F.
      The juvenile court found, by clear and convincing evidence, that K.F.
should be removed from Mother and S.P. based, among other things, on
Mother’s methamphetamine addiction and her failure to acknowledge it. But


                                       9
rejecting the Agency’s recommendation, it also decided that it would be
detrimental to K.F. to place her with Father. In reaching this latter
conclusion, the court relied on precedent that found emotional detriment
when a child was separated from siblings and forced to live out-of-state with
a noncustodial, nonoffending parent. It explained that K.F. was “unusually
bonded to her sisters,” was preoccupied with their welfare, and was
concerned whether she could stay with and help them. The court concluded
the circumstances in K.F.’s case were more like those in In re Luke M. (2003)
107 Cal.App.4th 1412 (Luke M.) rather than In re C.M. (2014) 232
Cal.App.4th 1394 (C.M.).
      In the court’s view, K.F. and her sisters had forged a bond via shared
trauma, and that her bond with Aa.P. was a “bond of survival” similar to that
of the children in Luke M. It explained that the traumas K.F. and her
siblings experienced “have forced them to be closer than children of their ages
normally are.” Although K.F. had been described as parentified and her
sibling bond had some unhealthy aspects, the bond was “nonetheless a strong

one” that was “stronger than typical.”5
      The court also noted that K.F. suffered from an adjustment disorder
that made her “more fragile” than other children. It believed it would be an
“intense disruption” for K.F. to be placed with Father in another country
against her wishes. Such a move, in the court’s view, would place her long-
term happiness and mental health at risk. The court also noted that it would
make little sense to remove her from a placement that was working if she
could reunify with Mother and S.P. within a few months.



5     Because Dr. Murphy had not reviewed the Agency’s reports and did not
know K.F.’s case history, the court did not find his bonding assessment
particularly helpful on that point.
                                      10
      Accordingly, the court ordered that K.F. be removed from the custody of
Mother and S.P. and remain in her current placement in the approved home
of a relative (i.e., the maternal great-aunt and great-uncle). It also directed
that reunification services be provided to Mother and S.P., and that Father
be provided with visitation.
      Father appeals the dispositional order, challenging the juvenile court’s

decision not to place K.F. with him.6
                                  DISCUSSION
1. Applicable Legal Principles
      After a juvenile court exercises jurisdiction over a child pursuant to
section 300, it must determine the appropriate disposition for that child.
(§§ 360, subd. (d), 361, 362; In re N.M. (2011) 197 Cal.App.4th 159, 169
(N.M.).) The court has broad discretion in choosing an appropriate


6      While this case was being briefed, the Agency filed a request that we
take judicial notice of the juvenile court’s April 27, 2022 minute order and
subsequently filed another request that we take judicial notice of the juvenile
court’s June 15, 2022 minute order. We issued orders stating that we would
consider those requests concurrently with this appeal. Because the April 27,
2022 and June 15, 2022 minute orders were issued after the December 17,
2021 dispositional order which is the subject of this appeal, we deny both
requests for judicial notice. (Evid. Code, §§ 452, subd. (c), 459, subd. (a); In re
Zeth S. (2003) 31 Cal.4th 396, 405 [appeal reviews correctness of judgment or
order as of time of its issuance]; Reserve Insurance Co. v. Pisciotta (1982) 30
Cal.3d 800, 813 [appellate court generally will consider only matters which
were part of record at time judgment was entered]; cf. In re N.S. (2016) 245
Cal.App.4th 53, 58 [parties should forward postappeal rulings by juvenile
court when they affect appellate court’s ability to grant effective relief or may
play proper role in consideration of appeal’s merits].) In so doing, we note
that the Agency has not filed a related motion to dismiss the appeal based on
mootness or otherwise shown the juvenile court’s subsequent minute orders
affect our ability to grant effective relief or are otherwise relevant to our
consideration of this appeal. (Id. at p. 58; Cal. Rules of Court, rule
8.252(a)(2)(A).)
                                        11
disposition that serves the child’s best interests. (In re Nada R. (2001) 89
Cal.App.4th 1166, 1179.) Before physically removing a child from his or her
parent, the court must find, by clear and convincing evidence, that the child
would be at substantial risk of harm if returned home and that there are no
reasonable means to protect the child without such removal. (§ 361, subd.
(c)(1); In re Cole C. (2009) 174 Cal.App.4th 900, 917.) Furthermore, if at the
dispositional hearing the court removes the child from the care of the
custodial parent pursuant to section 361, section 361.2 requires the court to
place the child with the noncustodial parent unless such placement would be

detrimental to the child.7 (§ 361.2, subd.(a); In re Zacharia D. (1993) 6
Cal.4th 435, 453 (Zacharia D.).)
      By its terms, section 361.2 generally applies only at a dispositional
hearing after a child has been removed from the care of the custodial parent.
(Zacharia D., supra, 6 Cal.4th at p. 453.) To qualify as a noncustodial parent,
an alleged or biological father must also obtain status as a presumed father.
(Id. at p. 454.) “To comport with due process, the detriment finding [under
section 361.2, subdivision (a)] must be made under the clear and convincing
evidence standard.” (C.M., supra, 232 Cal.App.4th at p. 1401.)
      “A detriment evaluation requires that the court weigh all relevant
factors to determine if the child will suffer net harm. [Citation.] Sibling
relationships are clearly a relevant consideration in evaluating a child’s


7      Section 361.2, subdivision (a) provides: “If a court orders removal of a
child pursuant to Section 361, the court shall first determine whether there is
a parent of the child, with whom the child was not residing at the time that
the events or conditions arose that brought the child within the provisions of
Section 300, who desires to assume custody of the child. If that parent
requests custody, the court shall place the child with the parent unless it
finds that placement with that parent would be detrimental to the safety,
protection, or physical or emotional well-being of the child. . . .”
                                       12
emotional well-being. Thus, under the statutory scheme governing
postremoval placement decisions, a detriment finding can properly be
supported by the emotional harm arising from the loss of sibling
relationships even in the absence of the noncustodial parent’s contribution to
the detriment.” (Luke M., supra, 107 Cal.App.4th at p. 1425.) The relevant
factors in making a detriment evaluation may include the child’s wishes, the
child’s bond with their siblings, and the child’s relationship with the
noncustodial parent. (C.M., supra, 232 Cal.App.4th at p. 1402.) No single
factor is dispositive. (Ibid.; In re Adam H. (2019) 43 Cal.App.5th 27, 33
(Adam H.).)
      On appeal, we review the record for substantial evidence to support the
juvenile court’s dispositional findings and order, bearing in mind the
heightened requirement of proof by clear and convincing evidence. (In re V.L.
(2020) 54 Cal.App.5th 147, 154-155 (V.L.); Luke M., supra, 107 Cal.App.4th
at p. 1426.) We must determine “whether the record as a whole contains
substantial evidence from which a reasonable fact finder could have found it
highly probable that the fact was true.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 995-996; see also V.L., at pp. 154-155 [standard of review
described in Conservatorship of O.B. applies to removal findings under § 361,
subd. (c)]; Luke M., at p. 1426.)
      In applying the substantial evidence standard of review, we “must view
the record in the light most favorable to the prevailing party below and give
due deference to how the trier of fact may have evaluated the credibility of
witnesses, resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B., supra, 9 Cal.5th at
p. 996; see also, In re Shelley J. (1998) 68 Cal.App.4th 322, 329.) A finding is
supported by substantial evidence if a trier of fact could reasonably make


                                       13
that finding in light of the entire record. (In re Savannah M. (2005) 131
Cal.App.4th 1387, 1393-1394.) We must affirm an order that is supported by
substantial evidence even if other evidence, or other inferences from the
evidence, would have supported a contrary finding. (In re Manuel G. (1997)
16 Cal.4th 805, 823 (Manuel G.); N.M., supra, 197 Cal.App.4th at p. 168.) On
appeal, the parent has the burden to show there is insufficient evidence to
support the juvenile court’s order. (In re Lana S. (2012) 207 Cal.App.4th 94,
103 (Lana S.); N.M., at p. 168.)
2. Substantial Evidence Supports the Court’s Section 361.2 Detriment
   Finding
      Father contends there was no substantial evidence to support the
juvenile court’s finding that it would be detrimental to K.F.’s emotional well-
being under section 361.2 to place her with him after it removed her from the
custody of Mother and S.P. In particular, he relies on the evidence showing
that he could safely parent K.F. He contends the circumstances in this case
are more like those in C.M. rather than Luke M., and that there is
insufficient evidence to support a finding that K.F.’s bonds with her siblings
and other San Diego relatives were such that she would suffer detriment if
placed with him.
      Although the Agency recommended that the juvenile court place K.F.
with Father in the Philippines, it now argues—and K.F.’s counsel joins in its
argument—that there is substantial evidence to support the court’s
detriment finding. Based on our review of the record, we conclude there is
substantial evidence to support the court’s finding, by clear and convincing
evidence, that it would be detrimental to place K.F. with Father.
      At the outset, we note that the record shows Father could safely parent
K.F. The undisputed evidence indicates that (1) Father consistently showed
an interest in K.F. throughout her life; (2) he had his own construction

                                      14
business that was adequate to financially support K.F.; (3) there was no
criminal or drug abuse history; (4) he had a clean and well-furnished home
with a separate bedroom for K.F.; and (5) he had a family support system
that could help him raise a child. Based on our review of the record, we have
no doubt that Father loves K.F. and could safely and adequately parent her.
      But to place a child with a noncustodial parent, section 361.2 requires
more than merely someone who can safely and adequately parent. The
statute also requires the absence of a finding by the court “that placement
with that parent would be detrimental to the safety, protection, or physical or
emotional well-being of the child.” (§ 361.2, subd. (a).) Alternatively stated,
if the court finds that placement of a child with a noncustodial parent who
could safely and adequately parent the child would nevertheless
detrimentally affect the emotional well-being of the child (i.e., the child would
suffer a net harm), then the child should be placed elsewhere. (§ 361.2, subd.
(a); Luke M., supra, 107 Cal.App.4th at p. 1425.) Importantly, the detriment
to the child need not be the fault of the noncustodial parent.
      Here, contrary to Father’s argument, there is substantial evidence to
support the court’s finding that K.F. would suffer detriment within the
meaning of section 361.2, subdivision (a) if she were placed with him in the
Philippines. First, K.F. repeatedly stated that it was her wish to stay with
her siblings in San Diego and not to live with Father in the Philippines.
Although K.F. is eight years old and her placement wishes are not
dispositive, the court nevertheless could—and properly did—consider her
wishes along with other relevant factors in evaluating detriment in placing
her with Father. (C.M., supra, 232 Cal.App.4th at p. 1402; Adam H., supra,
43 Cal.App.5th at p. 33.) And she consistently expressed her opposition to




                                       15
the proposed move in terms that reflected serious concerns for a child of her
age.
       Second, the evidence supports the court’s finding that K.F. had an
unusually “strong” bond with her siblings, particularly Aa.P. The court noted
that K.F. and her sisters had forged a bond via shared trauma and that her
bond with Aa.P. was a bond of survival similar to that of the children in Luke
M. It further observed that although K.F. was apparently parentified and
her sibling bond had some unhealthy aspects, it was “nonetheless a strong
one” and “stronger than typical.” Father does not cite, and we are unaware
of, anything in the language of section 361.2, subdivision (a), or in case law
interpreting detriment under that statute limiting a juvenile court’s
consideration of a child’s sibling bonds to only those bonds that are
considered “normal” or “healthy.” Rather, in considering all relevant factors,
we conclude a juvenile court may, as the court presumably did here, consider
all types of bonds a child may have with others in determining whether she
will suffer detriment if those bonds are substantially impaired.
       Here, K.F. stated that if she were separated from her siblings she
would miss them, cry, and lock herself in her room. When asked how much
she would miss her siblings if she moved to the Philippines, K.F. answered,
“[l]ike, a trillion.” Social worker Villafana understood K.F.’s feelings,
explaining that she had a tendency to be her sisters’ caregiver and worried
about them. Dr. Murphy opined that if K.F. were separated from her
siblings, it would have a traumatic effect on her. He said K.F. had an
“average relatively strong sibling bond” with her sisters, explaining that
same gender siblings generally showed stronger attachments than different
gender siblings. Thus, in this case the court could reasonably conclude that
K.F. had a strong, albeit largely parentified, bond with her siblings such that


                                       16
her emotional well-being would be detrimentally affected if she were
separated from her siblings and placed with Father in the Philippines.
      There was also evidence to support a finding that K.F.’s emotional well-
being would further suffer if she were separated from her other San Diego
relatives, which include Mother, S.P., her maternal great-aunt, and other
maternal and paternal relatives who reside in the San Diego area. In
particular, in her stipulated testimony K.F. stated that if she were unable to
live with Mother or S.P., she would be sad, cry, and lock herself in her room.
Also, Dr. Murphy testified that if K.F. ceased to have contact with her
maternal relatives, she would suffer some trauma and it could be
problematic.
      Finally, the court could also reasonably infer that K.F.s’ diagnosis of an
adjustment disorder with mixed disturbance of mood and conduct would
further exacerbate the emotional detriment she would suffer if she were
removed from her San Diego home and placed in a wholly different
environment thousands of miles away with a father she knew primarily

through video calls.8 Assuming, as Dr. Murphy suggested, that K.F.’s


8      In support of his assertion that evidence of K.F.’s diagnosis cannot
provide support for the court’s detriment finding, Father quotes our language
in In re Patrick S. (2013) 218 Cal.App.4th 1254, 1263 (Patrick S.): “[The
child’s] anxiety and diagnosis of adjustment disorder, unspecified, does not
support a detriment finding without a showing that [the noncustodial parent]
would not be willing or able to obtain recommended therapeutic services for
him.” We do not interpret our language in Patrick S. as establishing a
general rule that juvenile courts can only consider an adjustment disorder
diagnosis in making detriment findings if there is evidence showing that the
noncustodial parent would not obtain therapy for the child. Rather, that
language should be construed as concluding the child’s adjustment disorder,
by itself, could not provide substantial evidence to support the detriment
finding in the circumstances of that case. Absent expert testimony or other
authority, we are reluctant to conclude that an adjustment disorder can
                                      17
trauma from such a move could be reduced through a careful transition and
proper intervention, the court could nevertheless consider the detriment to
her emotional well-being that the move could cause.
      Contrary to Father’s apparent assertion, the fact that the Agency
recommended that K.F. be placed with Father did not preclude the court from
finding she would suffer detriment from such a placement, nor does it show
there is insufficient evidence to support the court’s detriment finding. The
juvenile court can reach conclusions different than the Agency to the same
extent it can reject any other expert opinion. (In re Ashley M. (2003) 114
Cal.App.4th 1, 10 [juvenile court “is . . . free, of course, to disregard the
recommendations of the social services agency”].) Furthermore, to the extent
Father points to evidence or inferences that would have supported a finding
that K.F. would not suffer detriment from placement with him, he
misconstrues and/or misapplies the substantial evidence standard of review.
(Conservatorship of O.B., supra, 9 Cal.5th at p. 996; V.L., supra, 54
Cal.App.5th at p. 154.) We do not consider the credibility of witnesses or
reweigh the evidence, and must affirm an order that is supported by
substantial evidence even if other evidence would have supported a contrary
finding. (Manuel G., supra, 16 Cal.4th at p. 823; N.M., supra, 197
Cal.App.4th at p. 168; R.M. v. T.A. (2015) 233 Cal.App.4th 760, 780.)
      Contrary to Father’s assertion, we conclude that the juvenile court
correctly considered the circumstances in this case to be closer to those in
Luke M. than to the ones in C.M.. In Luke M., supra, 107 Cal.App.4th 1412,
we concluded there was substantial evidence to support the juvenile court’s
dispositional order placing the children with their paternal aunt and uncle,

always be managed with therapy so that a child with such a diagnosis could
never suffer emotional distress from being separated from siblings and other
family members with whom the child has strong bonds.
                                         18
rather than with their noncustodial father, based on its finding the children
(who were eight and 10 years old) would suffer detriment if placed with him
in Ohio and separated from their siblings. (Id. at pp. 1425-1427.) As we
explained:
         “The record amply supports a finding that there was a high
         probability that moving to Ohio would have a devastating
         emotional impact on [the children]. They depended on
         their siblings for love, support, and security. Since their
         removal, their only request of the social worker was not to
         be separated. They cried and became depressed when she
         spoke with them about the possibility of separating.” (Luke
         M., supra, 107 Cal.App.4th at p. 1426.)
We likewise approved the juvenile court’s consideration of the children’s
wishes regarding their placement, as well as the fact that they had lived with
their siblings for their entire lives and had “come to rely on each other”
during the disruption their lives had experienced during previous dependency
proceedings. (Luke M., supra, 107 Cal.App.4th at p. 1426.) In that case, the
social worker had concluded the children were very bonded with their
siblings who were staying in California and would suffer detriment if they
were placed with their father in Ohio. (Ibid.)
      By contrast in C.M., supra, 232 Cal.App.4th 1394, the child wanted to
remain living with her maternal grandparents and did not want to live with
her father, with whom she had regular weekend visits. In particular, she did
not want to be separated from her younger sibling or change schools. (Id. at
pp. 1397-1398, 1402.) The agency recommended, and the juvenile court
ordered, that custody of the child be taken from her mother and that she be
placed out of the home but not with her father. (Id. at pp. 1399-1400.) On
appeal, the appellate court in C.M. held there was insufficient evidence to
support a finding that placement of the child with her father would be
detrimental to her under section 361.2, subdivision (a). (Id. at pp. 1400-

                                       19
1402.) It concluded that the child’s wish to remain with the maternal
grandparents and her lack of an established relationship with her father was
insufficient evidence to support a detriment finding. (Id. at p. 1403.)
      Importantly for purposes of this case, C.M. distinguished its
circumstances from those in Luke M.:
         “[T]he evidence of detriment from separating C.M. and [her
         sibling] was nowhere near as strong as that in Luke M.
         First, C.M. was not being moved halfway across the
         country, as were the children in Luke M. Second, there was
         no evidence that the bond between C.M. and [her sibling]
         was any greater than the normal sibling bond, in contrast
         to Luke M. where the relationship among the siblings ‘was
         much closer than in normal sibling relationships.’
         [Citation.] Finally we observed that father offered to have
         [the sibling] live in his home, and there was nothing to
         suggest he would not foster an ongoing relationship
         between siblings.” (C.M., supra, 232 Cal.App.4th at
         p. 1404.)
Accordingly, C.M. reversed the court’s detriment finding and remanded the
matter for a new dispositional hearing on the issue of placement of C.M. with
her father. (C.M., supra, 232 Cal.App.4th at pp. 1404-1405.)
      Here, the juvenile court could properly conclude that the circumstances
here were more similar to those in Luke M. K.F. was clearly bonded with her
siblings and their relationship reflected more than the average sibling bond.
Instead, as the juvenile court noted, past trauma in their lives had created a
bond of survival between them. As the oldest sibling, K.F. had formed a bond
similar to that of a parent to a child. She was very concerned with her
siblings’ welfare, especially when Mother was sleeping, and often assumed
responsibility for feeding them. If she were separated from her siblings, K.F.
stated that she would miss them “[l]ike, a trillion,” cry, and lock herself in
her room. Not surprisingly, Dr. Murphy testified that if K.F. were separated


                                       20
from her siblings, it could have a traumatic effect on her. Based on this
evidence, the court found that K.F.’s bond with her siblings was “stronger
than typical.” (Italics added.)
      K.F.’s bond to her siblings and the emotional detriment she likely
would suffer if separated from them approaches the nature of the sibling
relationships in Luke M. Moreover, the geographic separation in this case
exceeds that in Luke M. While the children in Luke M. would have been
separated from their siblings by more than two thousand miles—the distance
between California and Ohio—K.F. would be separated from her siblings by
an ocean and nearly 7,500 miles if placed with Father in the Philippines,
making it that much more difficult for her to maintain the close bond she has
with her siblings.
      To the extent Father cites other cases, they arguably provide support
for the court’s detriment finding and, in any event, do not persuade us to
conclude there is insufficient evidence to support its finding. (See, e.g., In re
A.C. (2020) 54 Cal.App.5th 38, 41-43 [detriment finding affirmed because
evidence showed child lost sleep and suffered fear and anxiety about
possibility of being placed with noncustodial father and assessment team
believed child was at high risk of emotional deterioration from such
placement]; In re John M. (2006) 141 Cal.App.4th 1564, 1570-1571 [child’s
need of services for his cognitive difficulties, oppositional and aggressive
behavior, serious emotional disturbance, and attention deficit hyperactivity
disorder did not, by itself, provide substantial evidence to support detriment
finding].)
      Finally, Father suggests that K.F. also suffered some level of detriment
from the maternal great-aunt’s behavior (e.g., messy home, occasionally being
overwhelmed in caring for K.F., lack of engagement in K.F.’s therapy, hitting


                                        21
K.F. with clothes hanger, interference with Father’s video visits with K.F.).
Assuming arguendo the truth of this assertion, this balancing-of-detriments
argument does not show there was insufficient evidence to support the court’s
finding that K.F.’s placement with Father in the Philippines would, on
balance, be detrimental to her emotional well-being. We must presume the
court considered all relevant factors, including the maternal great-aunt’s
behavior, in making its detriment finding, even though it did not expressly
discuss every point raised by each of the parties.
                                DISPOSITION
      The order is affirmed.



                                                                      DATO, J.
WE CONCUR:


O’ROURKE, Acting P. J.


AARON, J.




                                       22